Case: 1:19-cv-00422-SJD-KLL Doc #: 32 Filed: 11/17/20 Page: 1 of 1 PAGEID #: 305

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Kassandra Jackson,

Plaintiff(s),
Case Number: 1:19cev422
Vs.
Judge Susan J. Dlott
Michael Bachman,
Defendant(s).

ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Karen L. Litkovitz filed on October 16, 2020 (Doc. 30), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired October 30, 2020, hereby
ADOPTS said Report and Recommendation.

Accordingly, defendant Bachman’s motion to dismiss (Doc. 17) is DENIED as MOOT.

Plaintiff's motion for leave to file an amended complaint (Doc. 22) is DENIED as
MOOT.

IT IS SO ORDERED.

Butaw 9 itt

Judge Susan J. Dlott Y
United States District Court
